
	

114 HR 3210 IH: To prohibit United States voluntary contributions to the United Nations Democracy Fund.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3210
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit United States voluntary contributions to the United Nations Democracy Fund.
	
	
		1.Prohibition on United States voluntary contributions to the United Nations Democracy Fund
 (a)In generalNo funds made available to any Federal department or agency may be used to make United States voluntary contributions to the United Nations Democracy Fund (UNDEF).
 (b)Effective dateSubsection (a) applies with respect to funds made available for fiscal year 2016 and subsequent fiscal years.
			
